                                           Case 3:17-cv-07210-SK Document 165 Filed 01/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                       Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                         Plaintiffs,                         ORDER GRANTING LEAVE TO FILE
                                   9                                                         MOTION FOR PARTIAL
                                                  v.                                         RECONSIDERATION
                                  10
                                         ELISABETH DEVOS, et al.,
                                  11                                                         Regarding Docket No. 164
                                                         Defendants.
                                  12
Northern District of California




                                              On October 24, 2019, this Court issued an order sanctioning Defendants in the amount of
 United States District Court




                                  13
                                       $100,000 for noncompliance with the preliminary injunction entered in this case. (Dkt. 130.) The
                                  14
                                       Court simultaneously ordered Defendants to file monthly compliance reports and tasked the
                                  15
                                       parties with developing a plan for distribution of the sanctions fund to the Plaintiff class members
                                  16   injured by Defendants’ conduct. (Id.) Plaintiffs now seek leave to file a motion for partial
                                  17   reconsideration of the Court’s sanctions order. (Dkt. 164.) They argue that, because Defendants’
                                  18   compliance reports have demonstrated noncompliance with the preliminary injunction far in
                                  19   excess of that originally estimated, the Court should revisit the amount of sanctions imposed on
                                  20   Defendants. (Id.)

                                  21          Pursuant to Civil Local Rule 7-9, a party may move for leave to file a motion for

                                  22   consideration if that party shows “reasonable diligence in bringing the motion and,” as relevant

                                  23   here, “[t]he emergence of new material facts” since the time of the original order. The Court’s
                                       ability to reconsider “any order or other decision, however designated, that adjudicates fewer than
                                  24
                                       all the claims or the rights and liabilities of fewer than all the parties […] at any time before the
                                  25
                                       entry of a judgment adjudicating all the claims” is confirmed in Federal Rule of Civil Procedure
                                  26
                                       54(b). The compliance reports filed by Defendants have introduced new material facts that are
                                  27
                                       directly relevant to the amount of sanctions appropriate to compensate for Defendants’ flagrant
                                  28
                                          Case 3:17-cv-07210-SK Document 165 Filed 01/07/20 Page 2 of 2




                                   1   and continuing violation of the preliminary injunction. Accordingly, the Court HEREBY

                                   2   GRANTS Plaintiffs’ motion for leave to file a motion for partial reconsideration. Plaintiffs shall

                                   3   file their motion for partial reconsideration no later than January 8, 2020. Defendants’ response
                                       shall be due no later than January 15, 2020. Plaintiffs’ reply shall be due no later than January 22,
                                   4
                                       2020.
                                   5
                                               IT IS SO ORDERED.
                                   6
                                       Dated: January 7, 2020
                                   7
                                                                                        ______________________________________
                                   8
                                                                                        SALLIE KIM
                                   9                                                    United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
